DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the new claim 1, filed 3/17/22, and pursuant 37 CFR 1.126, the new claim 1, has been renumbered claim 2 and original claim 1 has been withdrawn and should be cancelled in the next response.

Specification
The disclosure is objected to because of the following informalities: 
The specification is replete with grammatical errors (for ex., page 4, line 18, “dangers situation”, page 5, line 1, “designated to fits”, page 5, line 4-5, “to limits movement”, page 5, line 9, “that fitted to accommodates at list part”) and should be extensively reviewed and revised.  Additionally, it is noted with respect to page 8, line 16 and page 11, the penultimate line, the term “starch” is not understood.
Furthermore, it is noted that the disclosure with respect to Fig.1, on page 10, line 21, “separator 110 inside glove 108” is not understood since there is no disclosed structure of the separator, and nothing shown in Fig.1 of a structure inside the glove, or of the gloves 108 being connected or fixed together permanently in this embodiment. There is only such disclosure with respect to the Fig.3 embodiment (second to last para of the specification). Thus, the structure and scope of the separator limitation is not understood.
Appropriate correction is required.
The abstract of the disclosure is objected to because of grammatical errors.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
Claim 1 is replete with grammatical errors, antecedent issues and capitalization issues and should be extensively reviewed and revised.  
For example, in claim 1, 
line 1, “Handcuffs device” at the beginning of the claim should be changed to –A handcuff device--;  
in line 2, change “composed” to –comprises--;
in line 3, change “Metal Mesh” to –metal mesh--,  “chains” to –chain--, “stretches” to –stretch—, and “contracts” to –contract—for proper grammar;
in line 4-5, change “another sections” to –another section—or –other sections—for proper grammar;  
similarly in lines 6-7, change “another hard stiff nun movable sections” to –other hard stiff non-movable sections”; 
in line 4, change “starching” to –stretching— (if indeed that is the intent);
in line 5, change “Stretches” to --stretches--;
in line 6, “to the appropriate degree” is a relative term and therefor considered indefinite;
in line 7, change “restrain” to –restraint—and change the period after “user” to a semi-colon;
in line 8, change “Wherein” to –wherein--, “the opening sections of the insertion of the hands” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albanese in view of Botcher 7,237,272 (hereinafter Botcher).
Re Claim 2. (New) 
Albanese discloses a Handcuffs device (Fig.1-2) in a shape of gloves (mittens 20), designated to fit multiple fingers size users, wherein such device composed: Metal Mesh chains sections designated to stretches, or contracts, to be adjusted for different palms and fingers sizes, wherein, another sections of flexible starching rubber sections (22) Stretches the metal mesh to the appropriate degree and wherein, another hard stiff nun movable sections (20) enable the restrain of the palms and fingers of the user. Albanese fails to disclose the use of Metal mesh chains sections (italicized above). However, Botcher clearly teaches the use of metal ring/chain sections (Fig.4-5; 10) for use on a protective glove (Fig.1). 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the flexible or rigid glove sections of Albanese by providing some metal chain flexibility in parts of a glove as taught by Botcher to be advantageous in facilitating application of the glove devices to a person’s hands.



 				Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Firstly, it is respectfully noted that the specification does not appear to have been revised as requested by the examiner in the previous office action. Accordingly, the objections to the specification are reiterated above. In addition, the newly presented claim 1 (renumbered as claim 2) requires further amendment as set forth above. With respect to the prior art rejection, it is respectfully submitted that Albanese teaches using different materials in a glove handcuff device. The newly cited Botcher patent clearly teaches the use of metal mesh or chain rings in a glove device. Furthermore, newly cited prior art to Foster US 7942152 provides additional teachings of metal or other materials for restraint devices (col.14-15). Accordingly, the rejection of new claim 1 (renumbered as claim 2) is maintained.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675